DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 11, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over UR et al. US-PGPUB No. 2016/0240004 (hereinafter UR ‘004) in view of UR et al. US-PGPUB No. 2016/0253841 (hereinafter UR ‘841). 
Re Claim 1: 
UR ‘004 teaches a method performed by an Augmented Reality (AR) system, wherein the AR system is configured to provide an AR view, wherein the AR system comprises an AR device and at least one frame sensor, wherein the AR system is configured to utilize a first skin and a second skin, each of which is Configured to provide an augmented overlay to be used by the AR system in determining the AR view, wherein the first and second skins are Configured to process an augmented display according to a skin execution order, wherein the skin execution order defines that the second skin processes an augmented overlay provided by the first skin, the method comprising: 
obtaining a frame from the at least one frame sensor (UR ‘004 teaches at FIG. 6 and Paragraph 0065 and Paragraph 0022 obtaining a frame including the augmented image 638 from at least one frame sensor of the AR device 108 using the camera 116); 
executing the first skin on the frame or portion thereof to obtain a first overlay (UR ‘004 teaches at Paragraph 0037 skin manager 140 may execute skin 132 to produce the augmented data 222 wherein the augmented data 222 may be data, if rendered, may display sun-glasses at a position of the AR display 114 over the human eye of real object 104);  
executing the second skin on the frame or portion thereof to obtain a second overlay, wherein said executing the second skin is performed without providing the first overlay to the second skin (UR ‘004 teaches at Paragraph 0025 that skin manager 140 may execute AR skins 132, 134 and/or 136 in parallel, where skins being executed do not implicate the same features of image data 146. 
UR ‘004 teaches at Paragraph 0040 that skin manager 140 may determine on what feature skin 134 is registered…skin 134 may include data and instructions effective to produce augmented data 224. Augmented data 224 may be data that, if rendered, displays a mustache at a location on augmented reality display 114 and at Paragraph 0039 that if skin 132 is not the final skin in skin stack 130 which is to be executed, skin manager 140 may receive the next consecutive skin in skin stack 130 (without rendering the sunglasses);  
UR ‘004 implicitly teaches or suggests the claim limitation: 
determining whether the second overlay can be utilized for providing the AR view (
UR ‘004 teaches at Paragraph 0040 that if skin manager 140 determines that feature 234 is not present in attribute database 142, skin manager 140 may deny execution of skin 134 and at Paragraph 0041 that if skin manager 140 determines that feature 234 is present in attribute database 142, skin 134 may identify the among and type of resources required by skin 134…..if the resources required by skin 134 are not available among resources 212, skin 134 may be denied execution by skin manager 140. 
UR ‘004 teaches at Paragraph 0047 that relevant skins may be skins that pertain to the same feature as candidate skin 312 and at Paragraph 0052 that if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue, without rendering the second overlay of color of cats to black. 
UR ‘004 teaches at Paragraph 0073 that one or more restrictions on execution of the AR skin may be defined. The one or more restrictions may include one or more global constraints that prevent the AR skin from altering at least a portion of the image data. Execution of AR skin may be denied when a determination is made that execution for the AR skin would violate at least one of the restrictions); 
generating the AR view based on the first overlay and based on said determining whether the second overlay can be utilized for providing the AR view (
UR ‘004 teaches at Paragraph 0040 that if skin manager 140 determines that feature 234 is not present in attribute database 142, skin manager 140 may deny execution of skin 134 and at Paragraph 0041 that if skin manager 140 determines that feature 234 is present in attribute database 142, skin 134 may identify the among and type of resources required by skin 134…..if the resources required by skin 134 are not available among resources 212, skin 134 may be denied execution by skin manager 140. 
UR ‘004 teaches at Paragraph 0047 that relevant skins may be skins that pertain to the same feature as candidate skin 312 and at Paragraph 0052 that if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue, without rendering the second overlay of color of cats to black. 
UR ‘004 teaches at Paragraph 0073 that one or more restrictions on execution of the AR skin may be defined. The one or more restrictions may include one or more global constraints that prevent the AR skin from altering at least a portion of the image data. Execution of AR skin may be denied when a determination is made that execution for the AR skin would violate at least one of the restrictions); and 
providing the AR view via the AR device (UR ‘004 teaches at Paragraph 0040 that if skin manager 140 determines that feature 234 is not present in attribute database 142, skin manager 140 may deny execution of skin 134 and at Paragraph 0041 that if skin manager 140 determines that feature 234 is present in attribute database 142, skin 134 may identify the among and type of resources required by skin 134…..if the resources required by skin 134 are not available among resources 212, skin 134 may be denied execution by skin manager 140. 
UR ‘004 teaches at Paragraph 0047 that relevant skins may be skins that pertain to the same feature as candidate skin 312 and at Paragraph 0052 that if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue, without rendering the second overlay of color of cats to black).

UR ‘841 teaches or suggests the claim limitation: 
determining whether the second overlay can be utilized for providing the AR view (
UR ‘841 teaches at Paragraph 0032 that movement of marker 232 in first direction 202 may increase the number of skins to be applied by processor 110 to evaluation image data 148. Movement of marker 232 in second direction 204 may decrease the number of skins to be applied by processor 110 to evaluation image data 158. 
UR ‘841 teaches at 0037an example evaluation process may be repositioning, resizing or removing one or more skins among skins 122 and 126…user 102 may indicate conditions or situations when a particular skin should be applied…user 102 may alter some attributes of a skin in order to affect a modified rendering of an evaluation image); 
generating the AR view based on the first overlay and based on said determining whether the second overlay can be utilized for providing the AR view (
UR ‘841 teaches at Paragraph 0032 that movement of marker 232 in first direction 202 may increase the number of skins to be applied by processor 110 to evaluation image data 148. Movement of marker 232 in second direction 204 may decrease the number of skins to be applied by processor 110 to evaluation image data 158. 
UR ‘841 teaches at 0037an example evaluation process may be repositioning, resizing or removing one or more skins among skins 122 and 126…user 102 may indicate conditions or situations when a particular skin should be applied…user 102 may alter some attributes of a skin in order to affect a modified rendering of an evaluation image); and 
providing the AR view via the AR device (UR ‘841 teaches at Paragraph 0032 that movement of marker 232 in first direction 202 may increase the number of skins to be applied by processor 110 to evaluation image data 148. Movement of marker 232 in second direction 204 may decrease the number of skins to be applied by processor 110 to evaluation image data 158. 
UR ‘841 teaches at 0037an example evaluation process may be repositioning, resizing or removing one or more skins among skins 122 and 126…user 102 may indicate conditions or situations when a particular skin should be applied…user 102 may alter some attributes of a skin in order to affect a modified rendering of an evaluation image). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated UR ‘841’s teaching of providing conditions as to whether a particular skin should be applied into UR ‘004’s teaching of applying a number of skins overlaying a real object. One of the ordinary skill in the art would have been motivated to have determined whether to apply a skin in the skin stack to the real object in the image based on the conditions of applying the skin. 
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that said determining whether the second overlay can be utilized for providing the AR view comprises determining whether the first and second overlays are inconsistent with each other.
UR ‘004 further teaches the claim limitation that said determining whether the second overlay can be utilized for providing the AR view comprises determining whether the first and second overlays are inconsistent with each other (
UR ‘004 teaches at Paragraph 0040 that if skin manager 140 determines that feature 234 is not present in attribute database 142, skin manager 140 may deny execution of skin 134 and at Paragraph 0041 that if skin manager 140 determines that feature 234 is present in attribute database 142, skin 134 may identify the among and type of resources required by skin 134…..if the resources required by skin 134 are not available among resources 212, skin 134 may be denied execution by skin manager 140. 
UR ‘004 teaches at Paragraph 0045 that skin 306 may be Configured to produce augmented data that, if rendered, changes the color of cats to blue and candidate skin 312 may be Configured to produce augmented data that, if rendered, may change the color of cats to black. Changing the placement of candidate skin 312 in skin stack 130 by skin manager 140, defining the execution order, may alter the composite image visible to a user of augmented reality device 108. UR ‘004 teaches at Paragraph 0052 if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue. 
UR ‘004 teaches at Paragraph 0047 that relevant skins may be skins that pertain to the same feature as candidate skin 312 and at Paragraph 0052 that if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue, without rendering the second overlay of color of cats to black. 
UR ‘004 teaches at Paragraph 0073 that one or more restrictions on execution of the AR skin may be defined. The one or more restrictions may include one or more global constraints that prevent the AR skin from altering at least a portion of the image data. Execution of AR skin may be denied when a determination is made that execution for the AR skin would violate at least one of the restrictions).  
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that upon determining that the first and second overlays are inconsistent with each other, modifying the second overlay based on the first overlay to obtain a modified second overlay, wherein said generating the AR view comprises utilizing the modified second overlay.
UR ‘004 further teaches the claim limitation that upon determining that the first and second overlays are inconsistent with each other, modifying the second overlay based on the first overlay to obtain a modified second overlay, wherein said generating the AR view comprises utilizing the modified second overlay (
UR ‘004 teaches at Paragraph 0040 that if skin manager 140 determines that feature 234 is not present in attribute database 142, skin manager 140 may deny execution of skin 134 and at Paragraph 0041 that if skin manager 140 determines that feature 234 is present in attribute database 142, skin 134 may identify the among and type of resources required by skin 134…..if the resources required by skin 134 are not available among resources 212, skin 134 may be denied execution by skin manager 140. 
UR ‘004 teaches at Paragraph 0045 that skin 306 may be Configured to produce augmented data that, if rendered, changes the color of cats to blue and candidate skin 312 may be Configured to produce augmented data that, if rendered, may change the color of cats to black. Changing the placement of candidate skin 312 in skin stack 130 by skin manager 140, defining the execution order, may alter the composite image visible to a user of augmented reality device 108. UR ‘004 teaches at Paragraph 0052 if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue. 
UR ‘004 teaches at Paragraph 0047 that relevant skins may be skins that pertain to the same feature as candidate skin 312 and at Paragraph 0052 that if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue, without rendering the second overlay of color of cats to black. 
UR ‘004 teaches at Paragraph 0073 that one or more restrictions on execution of the AR skin may be defined. The one or more restrictions may include one or more global constraints that prevent the AR skin from altering at least a portion of the image data. Execution of AR skin may be denied when a determination is made that execution for the AR skin would violate at least one of the restrictions).  
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 3 except additional claim limitation that said modifying the second overlay comprises at least one of: amending pixels of the second overlay, and regenerating the second overlay by executing the second skin on the first overlay.
UR ‘004 further teaches the claim limitation that said modifying the second overlay comprises at least one of: amending pixels of the second overlay, and regenerating the second overlay by executing the second skin on the first overlay (
UR ‘004 teaches at Paragraph 0040 that if skin manager 140 determines that feature 234 is not present in attribute database 142, skin manager 140 may deny execution of skin 134 and at Paragraph 0041 that if skin manager 140 determines that feature 234 is present in attribute database 142, skin 134 may identify the among and type of resources required by skin 134…..if the resources required by skin 134 are not available among resources 212, skin 134 may be denied execution by skin manager 140. 
UR ‘004 teaches at Paragraph 0045 that skin 306 may be Configured to produce augmented data that, if rendered, changes the color of cats to blue and candidate skin 312 may be Configured to produce augmented data that, if rendered, may change the color of cats to black. Changing the placement of candidate skin 312 in skin stack 130 by skin manager 140, defining the execution order, may alter the composite image visible to a user of augmented reality device 108. UR ‘004 teaches at Paragraph 0052 if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue. 
UR ‘004 teaches at Paragraph 0047 that relevant skins may be skins that pertain to the same feature as candidate skin 312 and at Paragraph 0052 that if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue, without rendering the second overlay of color of cats to black. 
UR ‘004 teaches at Paragraph 0073 that one or more restrictions on execution of the AR skin may be defined. The one or more restrictions may include one or more global constraints that prevent the AR skin from altering at least a portion of the image data. Execution of AR skin may be denied when a determination is made that execution for the AR skin would violate at least one of the restrictions).  
Re Claim 5: 
The claim 5 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that upon determining that the first and second overlays are not inconsistent with each other, utilizing the second overlay, without modifications, for generating the AR view.
However, UR ‘004 further teaches the claim limitation that the first and second overlays are not inconsistent with each other, utilizing the second overlay, without modifications, for generating the AR view (UR ‘004 teaches at Paragraph 0045 that skin 306 may be Configured to produce augmented data that, if rendered, changes the color of cats to blue and candidate skin 312 may be Configured to produce augmented data that, if rendered, may change the color of cats to black. Changing the placement of candidate skin 312 in skin stack 130 by skin manager 140, defining the execution order, may alter the composite image visible to a user of augmented reality device 108. UR ‘004 teaches at Paragraph 0052 if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue).
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that said determining whether the first and second overlays are inconsistent with each other comprises utilizing first metadata of the first overlay and second metadata of the second overlay. 
However, UR ‘004 further teaches the claim limitation that said determining whether the first and second overlays are inconsistent with each other comprises utilizing first metadata of the first overlay and second metadata of the second overlay (UR ‘004 teaches at Paragraph 0047 that relevant skins may register on the same feature as candidate skin 312 and at Paragraph 0064 that skin manager 140 may store identified features of objects in attribute database 142…may store meta-data 172 in attribute database 142. Skin 602 may be executed when a feature upon which skin 602 registers is present among features of image data 146 and identified in meta-data 172 and at Paragraph 0077 execution of AR skin may be denied based on a determination that the feature upon which the particular AR skin registers is not present in the meta-data). 
Re Claim 7: 
The claim 7 encompasses the same scope of invention as that of the claim 2 except additional claim limitation that said determining whether the first and second overlays are inconsistent with each other comprises identifying overlapping pixels between the first and second overlays. 
UR ‘004 teaches the claim limitation that said determining whether the first and second overlays are inconsistent with each other comprises identifying overlapping pixels between the first and second overlays (
UR ‘004 teaches at Paragraph 0047 that relevant skins may be skins that pertain to the same feature as candidate skin 312 and at Paragraph 0052 that if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue, without rendering the second overlay of color of cats to black). 
Re Claim 8: 
The claim 8 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that wherein said determining whether the second overlay can be utilized for providing the AR view comprises: determining, based on the first overlay, that the second overlay is inconsistent with the first overlay; wherein said generating comprises executing again the second skin based on the frame and on the first overlay to obtain a new second overlay; and wherein said generating the AR overlay for the frame is based on the new second overlay. 
UR ‘004 further teaches the claim limitation that wherein said determining whether the second overlay can be utilized for providing the AR view comprises: determining, based on the first overlay, that the second overlay is inconsistent with the first overlay; wherein said generating comprises executing again the second skin based on the frame and on the first overlay to obtain a new second overlay; and wherein said generating the AR overlay for the frame is based on the new second overlay (
UR ‘004 teaches at Paragraph 0040 that if skin manager 140 determines that feature 234 is not present in attribute database 142, skin manager 140 may deny execution of skin 134 and at Paragraph 0041 that if skin manager 140 determines that feature 234 is present in attribute database 142, skin 134 may identify the among and type of resources required by skin 134…..if the resources required by skin 134 are not available among resources 212, skin 134 may be denied execution by skin manager 140. 
UR ‘004 teaches at Paragraph 0045 that skin 306 may be Configured to produce augmented data that, if rendered, changes the color of cats to blue and candidate skin 312 may be Configured to produce augmented data that, if rendered, may change the color of cats to black. Changing the placement of candidate skin 312 in skin stack 130 by skin manager 140, defining the execution order, may alter the composite image visible to a user of augmented reality device 108. UR ‘004 teaches at Paragraph 0052 if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue. 
UR ‘004 teaches at Paragraph 0047 that relevant skins may be skins that pertain to the same feature as candidate skin 312 and at Paragraph 0052 that if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue, without rendering the second overlay of color of cats to black. 
UR ‘004 teaches at Paragraph 0073 that one or more restrictions on execution of the AR skin may be defined. The one or more restrictions may include one or more global constraints that prevent the AR skin from altering at least a portion of the image data. Execution of AR skin may be denied when a determination is made that execution for the AR skin would violate at least one of the restrictions).  
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining, based on a predictor, whether to perform said executing the second skin, wherein the predictor is configured to predict a probability that the first overlay will be inconsistent with the second overlay.
UR ‘004 teaches the claim limitation that determining, based on a predictor, whether to perform said executing the second skin, wherein the predictor is configured to predict a probability that the first overlay will be inconsistent with the second overlay (
UR ‘004 teaches at Paragraph 0040 that if skin manager 140 determines that feature 234 is not present in attribute database 142, skin manager 140 may deny execution of skin 134 and at Paragraph 0041 that if skin manager 140 determines that feature 234 is present in attribute database 142, skin 134 may identify the among and type of resources required by skin 134…..if the resources required by skin 134 are not available among resources 212, skin 134 may be denied execution by skin manager 140. 
UR ‘004 teaches at Paragraph 0045 that skin 306 may be configured to produce augmented data that, if rendered, changes the color of cats to blue and candidate skin 312 may be configured to produce augmented data that, if rendered, may change the color of cats to black. It is noted that the candidate skin 312 is inconsistent with the kin 306 in the rendering. 
UR ‘004 further teaches at Paragraph 0045 changing the placement of candidate skin 312 in skin stack 130 by skin manager 140, defining the execution order, may alter the composite image visible to a user of augmented reality device 108. UR ‘004 teaches at Paragraph 0052 if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue. 
UR ‘004 teaches at Paragraph 0047 that relevant skins may be skins that pertain to the same feature as candidate skin 312 and at Paragraph 0052 that if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue, without rendering the second overlay of color of cats to black. 
UR ‘004 teaches at Paragraph 0073 that one or more restrictions on execution of the AR skin may be defined. The one or more restrictions may include one or more global constraints that prevent the AR skin from altering at least a portion of the image data. Execution of AR skin may be denied when a determination is made that execution for the AR skin would violate at least one of the restrictions).  

Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of obtaining a first order of execution, wherein the first order of execution defines an order of skin executions of a plurality of skins comprising the first and second skins, wherein the plurality of skins are registered on a same object in the frame, wherein the first order of execution comprises the skin execution order; obtaining a second order of execution between the plurality of skins, wherein the second order of execution defines that the second skin is to be executed before the first skin; executing the plurality of skins according to the first order of execution to obtain a first result; executing the plurality of skins according to the second order of execution to obtain a second result; and based on a determination that the first and second results are identical, determining that the first order of execution is replaceable with the second order of execution. The method of Claim 16 comprising determining that the second order of execution utilizes less resources than the first order of execution, and based on said determining, setting the second order of execution for executing skins instead of the first order of execution.
UR ‘004 teaches the claim limitation of obtaining a first order of execution, wherein the first order of execution defines an order of skin executions of a plurality of skins comprising the first and second skins, wherein the plurality of skins are registered on a same object in the frame, wherein the first order of execution comprises the skin execution order; obtaining a second order of execution between the plurality of skins, wherein the second order of execution defines that the second skin is to be executed before the first skin; executing the plurality of skins according to the first order of execution to obtain a first result; executing the plurality of skins according to the second order of execution to obtain a second result; and based on a determination that the first and second results are identical, determining that the first order of execution is replaceable with the second order of execution. The method of Claim 16 comprising determining that the second order of execution utilizes less resources than the first order of execution, and based on said determining, setting the second order of execution for executing skins instead of the first order of execution (
UR ‘004 teaches at Paragraph 0040 that if skin manager 140 determines that feature 234 is not present in attribute database 142, skin manager 140 may deny execution of skin 134 and at Paragraph 0041 that if skin manager 140 determines that feature 234 is present in attribute database 142, skin 134 may identify the among and type of resources required by skin 134…..if the resources required by skin 134 are not available among resources 212, skin 134 may be denied execution by skin manager 140. 
UR ‘004 teaches at Paragraph 0047 that relevant skins may be skins that pertain to the same feature as candidate skin 312 and at Paragraph 0052 that if skin 312 is executed prior to skin 306, the at least one existing cat in example image 404 may appear to be colored blue, without rendering the second overlay of color of cats to black. 
UR ‘004 teaches at Paragraph 0073 that one or more restrictions on execution of the AR skin may be defined. The one or more restrictions may include one or more global constraints that prevent the AR skin from altering at least a portion of the image data. Execution of AR skin may be denied when a determination is made that execution for the AR skin would violate at least one of the restrictions). 
Re Claim 15: 
The claim 15 encompasses the same scope of inventio as that of the claim 1 except additional claim limitation that performing object recognition on the frame to obtain one or more object types, determining a refresh timeframe; obtaining one or more subsequent frames from the at least one frame sensor during the refresh timeframe; estimating that the one or more subsequent frames comprise the one or more object types; and utilizing the one or more object types for the processing the one or more subsequent frames without performing object recognition to the one or more subsequent frames during the refresh timeframe. 
UR ‘004 further teaches the claim limitation of performing object recognition on the frame to obtain one or more object types, determining a refresh timeframe; obtaining one or more subsequent frames from the at least one frame sensor during the refresh timeframe; estimating that the one or more subsequent frames comprise the one or more object types; and utilizing the one or more object types for the processing the one or more subsequent frames without performing object recognition to the one or more subsequent frames during the refresh timeframe (UR ‘004 teaches at Paragraph 0064-0067 skin manager 140 may identify features of objects found in image data 146….AR device 108 may be Configured to receive image data 146 representing real object 104…may output a frame that includes an augmented image 638…..after generating the dietary information for the first frame, skin manager 140 may not be required to identify the feature “plate of food” and perform the image processing for subsequent frames for which augmented image 638 is to be displayed. Additionally, skin manager 140 may not be required to calculate dietary information for each frame. The image analysis needs only be performed for the first frame). 
Re Claim 16: 
The claim 16 encompasses the same scope of inventio as that of the claim 1 except additional claim limitation that reducing a resolution level of the frame prior to said executing the first skin, thereby providing to the first skin a low-resolution frame; executing the first skin on the low-resolution frame; and restoring the resolution level after said executing the first skin. 
UR ‘841 further teaches the claim limitation that reducing a resolution level of the frame prior to said executing the first skin, thereby providing to the first skin a low-resolution frame; executing the first skin on the low-resolution frame; and restoring the resolution level after said executing the first skin. (UR ‘841 teaches at Paragraph 0024 positioning AR device 108 between an eye of user 102 and real object 104 and at Paragraph 0037 an example evaluation process may be repositioning, resizing, or removing one or more skins among skins 122 and 126. As the resolution of the frame captured by the AR device 108 is dependent upon the positioning of AR device 108 from a first position to a second position, UR ‘841 inherently teaches reducing a resolution level of the frame prior of said executing the first skin. UR ‘841 further teaches at Paragraph 0025 evaluation image 160 may represent a result of an application of one or more skins. It is understood that user repositioning AR device 108 from a second position to a first position allows the restoring the resolution level. 
UR ‘841 also teaches at Paragraph 0066 processor 110 may be configured to store portions of image data and/or frames based on eye tracing application 580…to identify a region 582 within the boundaries of AR display 114…the processor 110 may reduce an image quality such as a resolution of portions of a stored image in memory 112 in order to reduce an amount of data stored in memory 112…when storing intermediate image data or difference image data, processor 110 may reduce the resolution of pixels that are outside of region 582). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have applied the plurality of skins to the lower resolution frame as to the high resolution frame. One of the ordinary skill in the art would have reduced or increased the resolution level of frames displayed on the AR device 108. 

Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that distributing execution to an edge device in proximity of the AR device, wherein the edge device has one or more sensors, wherein said distributing comprises providing partial information of the frame to the edge device, thereby enabling the edge device to complete the partial information based on the one or more sensors.
However, UR ‘841 and UR ‘004 in view of UR ‘005 teaches the claim limitation that that distributing execution to an edge device in proximity of the AR device, wherein the edge device has one or more sensors, wherein said distributing comprises providing partial information of the frame to the edge device, thereby enabling the edge device to complete the partial information based on the one or more sensors (UR ‘841 teaches at Paragraph 0035 overlaying eye patch and hair on real object 104 when two AR skins are executed. UR ‘841 teaches at Paragraph 0035 that evaluation image 160 may be displayed in display region 152 and may be an image that resembles virtual objects 132 and 136 (eye patch an hair) overlaying real object 104. 
UR ‘004 teaches at Paragraph 0025 that skin manager 140 may execute AR skins 132, 134 and/or 136 in parallel, where skins being executed do not implicate the same features of image data 146. 
UR ‘005 teaches at FIG. 1 that the AR device 120 executes a first skin and the AR device 120 executes a second skin and at Paragraph 0022-0023 that signal 150 may indicate that AR device 120 wants to apply an AR skin to image data relating to user 102 and AR device 130 may receive signal 150…may generate a notification of signal 150. The notification may be an output that indicates that a request has been received for an AR skin be applied to image data relating to user 102. Accordingly, AR device 130 applies an AR skin to the image data relating to user 102 and at Paragraph 0029 processor 124 may apply the AR skin 156 to image data 152. Moreover, UR ‘005 also teaches at Paragraph 0026 that the processor 124 of AR device 120 may select a particular AR skin 156 to apply to image data 152. 
UR ‘005 teaches at Paragraph 0039 executing a first AR skin on AR device 130 and executing a second AR skin on AR device 240).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have executed different AR skins for rendering shadow overlays on the different AR devices. One of the ordinary skill in the art would have been motivated to have applied the AR skins for viewing by different AR device users. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining that the first skin is a real-world skin that utilizes real-world frames, and that the second skin is not a real-world skin, wherein the first overlay from the first skin comprises a real-world alert of a real-world object in the frame, and determining whether to utilize the second overlay based on whether the second overlay is inconsistent with the alert or with the real-world object.
However, UR ‘841 and UR ‘004 in view of UR ‘005 teaches the claim limitation that determining that the first skin is a real-world skin that utilizes real-world frames, and that the second skin is not a real-world skin, wherein the first overlay from the first skin comprises a real-world alert of a real-world object in the frame, and determining whether to utilize the second overlay based on whether the second overlay is inconsistent with the alert or with the real-world object (UR ‘841 teaches at Paragraph 0035 overlaying eye patch and hair on real object 104 when two AR skins are executed. UR ‘841 teaches at Paragraph 0035 that evaluation image 160 may be displayed in display region 152 and may be an image that resembles virtual objects 132 and 136 (eye patch an hair) overlaying real object 104. 
UR ‘004 teaches at Paragraph 0025 that skin manager 140 may execute AR skins 132, 134 and/or 136 in parallel, where skins being executed do not implicate the same features of image data 146. 
UR ‘005 teaches at FIG. 1 that the AR device 120 executes a first skin and the AR device 120 executes a second skin and at Paragraph 0022-0023 that signal 150 may indicate that AR device 120 wants to apply an AR skin to image data relating to user 102 and AR device 130 may receive signal 150…may generate a notification of signal 150. The notification may be an output that indicates that a request has been received for an AR skin be applied to image data relating to user 102. Accordingly, AR device 130 applies an AR skin to the image data relating to user 102 and at Paragraph 0029 processor 124 may apply the AR skin 156 to image data 152. Moreover, UR ‘005 also teaches at Paragraph 0026 that the processor 124 of AR device 120 may select a particular AR skin 156 to apply to image data 152. 
UR ‘005 teaches at Paragraph 0039 executing a first AR skin on AR device 130 and executing a second AR skin on AR device 240).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have executed different AR skins for rendering shadow overlays on the different AR devices. One of the ordinary skill in the art would have been motivated to have applied the AR skins for viewing by different AR device users. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that reducing a resolution level of a first portion the frame prior to executing the first and second layers on the frame; obtaining a subsequent frame from the at least one frame sensor; and reducing a resolution level of a second portion the subsequent frame prior to executing layers on the subsequent frame, wherein the first and second portions comprise different coordinate areas in a frame structure.
UR ‘841 further teaches the claim limitation that reducing a resolution level of a first portion the frame prior to executing the first and second layers on the frame; obtaining a subsequent frame from the at least one frame sensor; and reducing a resolution level of a second portion the subsequent frame prior to executing layers on the subsequent frame, wherein the first and second portions comprise different coordinate areas in a frame structure (
UR ‘841 teaches at Paragraph 0042 that user 102 may move pointer 310 to identify an area 320 in evaluation image 160…to identify skins with references points in area 320…the processor 110 may identify skins 122 and 126 as having reference points in area 320 and at Paragraph 0044 that evaluation image 160 may be displayed in display region 152 and may be an image that resembles virtual objects 132 and 136 (eye patch and hair) overlaying real object 104 and at Paragraph 0047 that processor 110 may then continue to apply subsequent skins to prior intermediate image data until a last skin of the processing sequence in instruction 120 is applied to produce a frame of augmented data and at Paragraph 0066 processor 110 may be configured to store portions of image data and/or frames based on eye tracing application 580…to identify a region 582 within the boundaries of AR display 114…the processor 110 may reduce an image quality such as a resolution of portions of a stored image in memory 112 in order to reduce an amount of data stored in memory 112…when storing intermediate image data or difference image data, processor 110 may reduce the resolution of pixels that are outside of region 582. 
UR ‘841 teaches at Paragraph 0045 user 102 may request processor 110 to decrease a size of area 320 in order to narrow the number of skins to be evaluated and at Paragraph 0050 that processor 110 may continue to analyze the processing sequence in instruction 120 and retrieve skins 126 and 124 and attempt to apply skins 126 and 124 to second image data 430 and at Paragraph 0054 user may view presentation 450 on augmented reality display 114 and may navigate among frames 418, 428 and 438 and at Paragraph 0066 processor 110 may be configured to store portions of image data and/or frames based on eye tracing application 580…to identify a region 582 within the boundaries of AR display 114…the processor 110 may reduce an image quality such as a resolution of portions of a stored image in memory 112 in order to reduce an amount of data stored in memory 112…when storing intermediate image data or difference image data, processor 110 may reduce the resolution of pixels that are outside of region 582). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have reduced a resolution of the frame before applying the skins to the frame retrieved from memory 112. One of the ordinary skill in the art would have been motivated to have applied subsequent skins in instruction 120 to produce a frame of augmented data. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that segmenting the frame into two or more patches; distributing executions of the two or more patches to two or more execution platforms based on an execution schedule; obtaining from the two or more execution platforms two or more corresponding overlays; and combining the corresponding overlays to generate the AR view. 
UR ‘004 in view UR ‘841 further teaches the claim limitation that that segmenting the frame into two or more patches (UR ‘841 teaches at Paragraph 0035 overlaying eye patch and hair on real object 104 when two AR skins are executed); distributing executions of the two or more patches to two or more execution platforms based on an execution schedule (UR ‘004 teaches at Paragraph 0025 that skin manager 140 may execute AR skins 132, 134 and/or 136 in parallel, where skins being executed do not implicate the same features of image data 146); obtaining from the two or more execution platforms two or more corresponding overlays; and combining the corresponding overlays to generate the AR view (UR ‘004 teaches at Paragraph 0025 that skin manager 140 may execute AR skins 132, 134 and/or 136 in parallel, where skins being executed do not implicate the same features of image data 146). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have executed AR skins in parallel on two different execution platforms to have produce two patches. One of the ordinary skill in the art would have been motivated to have distributed the application of AR skins to generate the AR view. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over UR ‘004 et al. US-PGPUB No. 2016/0240004 (hereinafter UR ‘004) in view of UR et al. US-PGPUB No. 2016/0253841 (hereinafter UR ‘841) and UR et al. US-PGPUB No. 2016/0240006 (hereinafter UR ’006).  
Re Claim 9: 
The claim 9 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that said executing the first skin and said executing the second skin are performed in parallel. 
UR ‘004 implicitly teaches the claim limitation that said executing the first skin and said executing the second skin are performed in parallel (UR ‘004 teaches at Paragraph 0025 that skin manager 140 may execute AR skins 132, 134 and/or 136 in parallel, where skins being executed do not implicate the same features of image data 146). 
UR ‘006 teaches the claim limitation that said executing the first skin and said executing the second skin are performed in parallel (UR ‘006 teaches at Paragraph 0023 that skin manager 140 may execute augmented reality skins in parallel, when the skins being executed do not implicate the same features of image data 146). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined UR 006’s teaching of execution of augmented reality skins in parallel with UR ‘004’s teaching of execution of augmented reality skins in skin stack. One of the ordinary skill in the art would have been motivated to have executed the AR skins in skin stack in parallel. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over UR ‘004 et al. US-PGPUB No. 2016/0240004 (hereinafter UR ‘004) in view of UR et al. US-PGPUB No. 2016/0253841 (hereinafter UR ‘841) and UR et al. US-PGPUB No. 2016/0240005 (hereinafter UR ’005). 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that said executing the first skin is performed at a first execution platform and said executing the second skin is performed at a second execution platform. 
However, UR ‘005 teaches the claim limitation that said executing the first skin is performed at a first execution platform and said executing the second skin is performed at a second execution platform (UR ‘005 teaches at FIG. 1 that the AR device 120 executes a first skin and the AR device 120 executes a second skin and at Paragraph 0022-0023 that signal 150 may indicate that AR device 120 wants to apply an AR skin to image data relating to user 102 and AR device 130 may receive signal 150…may generate a notification of signal 150. The notification may be an output that indicates that a request has been received for an AR skin be applied to image data relating to user 102. Accordingly, AR device 130 applies an AR skin to the image data relating to user 102 and at Paragraph 0029 processor 124 may apply the AR skin 156 to image data 152. Moreover, UR ‘005 also teaches at Paragraph 0026 that the processor 124 of AR device 120 may select a particular AR skin 156 to apply to image data 152. 
UR ‘005 teaches at Paragraph 0039 executing a first AR skin on AR device 130 and executing a second AR skin on AR device 240).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have executed different AR skins on the different AR devices. One of the ordinary skill in the art would have been motivated to have applied the AR skins for viewing by different AR device users. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over UR ‘004 et al. US-PGPUB No. 2016/0240004 (hereinafter UR ‘004) in view of UR et al. US-PGPUB No. 2016/0253841 (hereinafter UR ‘841) and UR et al. US-PGPUB No. 2016/0240006 (hereinafter UR ’006). 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that performing a partial execution of said executing the second skin, wherein said partial execution comprises generating a partial second overlay that is predicted to have a low probability of being inconsistent with the first overlay, wherein said generating the AR view comprises utilizing the first overlay, utilizing the partial second overlay, and completing execution of the second overlay based on the first overlay.
UR ‘004 in view of UR ‘841 and UR ‘006 teaches the claim limitation that performing a partial execution of said executing the second skin, wherein said partial execution comprises generating a partial second overlay that is predicted to have a low probability of being inconsistent with the first overlay, wherein said generating the AR view comprises utilizing the first overlay, utilizing the partial second overlay, and completing execution of the second overlay based on the first overlay (
UR ‘004 teaches at Paragraph 0025 that skin manager 140 may execute AR skins 132, 134 and/or 136 in parallel, where skins being executed do not implicate the same features of image data 146 (in this case, the partial second overlay generated by the composition of AR skins 134 and 136 is predicted to have a low probability of being inconsistent with the first overlay generated by the AR skin 132 and completing execution of the second overlay by executing the skin 136 of the composition based on the first overlay generated based on the AR skin 132. 
UR ‘006 teaches at Paragraph 0023 that skin manager 140 may execute AR skins in parallel, when the skins being executed do not implicate the same features of image data 146. UR ‘841 teaches at Paragraph 0045 that user 102 may request processor 110 to decrease a size of area 320 in order to narrow the number of skins to be evaluated and at Paragraph 0044 that reapplying skin 126 or manipulating virtual object 136 using evaluation interface 150). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have combined UR 006’s teaching of execution of augmented reality skins in parallel with UR ‘004’s teaching of execution of augmented reality skins in skin stack. One of the ordinary skill in the art would have been motivated to have executed the AR skins in skin stack in parallel. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over UR ‘004 et al. US-PGPUB No. 2016/0240004 (hereinafter UR ‘004) in view of UR et al. US-PGPUB No. 2016/0253841 (hereinafter UR ‘841) and UR et al. US-PGPUB No. 2016/0240005 (hereinafter UR ’005). 
Re Claim 13: 
The claim 13 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that said executing the first skin is performed at a first execution platform; wherein the method further comprises executing the first skin on a second execution platform to obtain a shadow overlay; wherein said executing the second skin is performed at the second execution platform based on the shadow overlay.
However, UR ‘005 in view of UR ‘841 teaches the claim limitation that said executing the first skin is performed at a first execution platform; wherein the method further comprises executing the first skin on a second execution platform to obtain a shadow overlay; wherein said executing the second skin is performed at the second execution platform based on the shadow overlay (UR ‘841 teaches at Paragraph 0035 that evaluation image 160 may be displayed in display region 152 and may be an image that resembles virtual objects 132 and 136 (eye patch an hair) overlaying real object 104. 
UR ‘005 teaches at FIG. 1 that the AR device 120 executes a first skin and the AR device 120 executes a second skin and at Paragraph 0022-0023 that signal 150 may indicate that AR device 120 wants to apply an AR skin to image data relating to user 102 and AR device 130 may receive signal 150…may generate a notification of signal 150. The notification may be an output that indicates that a request has been received for an AR skin be applied to image data relating to user 102. Accordingly, AR device 130 applies an AR skin to the image data relating to user 102 and at Paragraph 0029 processor 124 may apply the AR skin 156 to image data 152. Moreover, UR ‘005 also teaches at Paragraph 0026 that the processor 124 of AR device 120 may select a particular AR skin 156 to apply to image data 152. 
UR ‘005 teaches at Paragraph 0039 executing a first AR skin on AR device 130 and executing a second AR skin on AR device 240).
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have executed different AR skins for rendering shadow overlays on the different AR devices. One of the ordinary skill in the art would have been motivated to have applied the AR skins for viewing by different AR device users. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613